Citation Nr: 0815447	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  03-05 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disability manifested 
by tremors of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel






INTRODUCTION

The veteran attended Air Force Preparatory Academy from July 
1997 to July 1998.  She was separated from service after 
failing to meet the medical standards for enrollment in the 
Air Force Academy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This matter was most recently before the Board in October 
2007, at which time it was remanded to the RO in New Orleans, 
Louisiana, so that additional development could be 
undertaken.  Following completion of the requested actions, 
the case has since been returned to the Board for further 
review.

Unfortunately, this appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

The veteran contends that she is entitled to service 
connection for her hand tremors.  The veteran has contended 
that the tremors began after her separation from service and 
were caused by an asthma test performed in service.  The 
veteran has alternatively reported that the tremors began in 
service.  

As part of the Board's October 2007 remand, the veteran was 
to be afforded a VA examination to determine the diagnosis, 
etiology, and onset date of the veteran's tremor disorder.  
Those actions were fully accomplished.  On further review, 
however, it is determined that additional opinions from the 
VA physician who examined the veteran in November 2007 are in 
order to adjudicate the issue on appeal.  Hence, further 
development is in order. 

The November 2007 VA examination report reveals that the 
examiner provided a diagnosis of essential familial tremor, 
and noted that the tremor was not acquired.  The examiner 
concluded, based solely on the veteran's statements, that the 
tremor began in December 1997, while the veteran was in 
service, and was made noticeable by the stress of saluting in 
front of superior officers.  

In adjudicating the veteran's claim for service connection, 
the RO found that the medical evidence did not show that the 
veteran's tremor disorder was incurred in, caused by, or 
aggravated by service.  It also determined that the veteran's 
tremor disorder was considered a congenital or developmental 
"defect," which was unrelated to military service and not 
subject to service connection.

The VA General Counsel has indicated that there is a 
distinction between a congenital or developmental "disease" 
and a congenital "defect" for service connection purposes.  
Congenital diseases may be recognized as service-connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital or development 
defect, on the other hand, under 
38 C.F.R. § 3.303(c) (2007), is not able to be service-
connected in its own right, although service connection may 
be granted for additional disability due to disease or injury 
superimposed upon such defect during service.  See VAOPGCPREC 
82-90 (1990).  

Additionally, a disease may be defined as any deviation from 
or interruption of the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs, and whose etiology, 
pathology, and prognosis may be known or unknown, which is 
capable of improving or deteriorating.  In turn, a defect is 
definable as a structural or inherent abnormality or 
condition, which is more or less stationary in nature, and 
not considered capable of improving or deteriorating.  See 
id.  

In this case, there is no medical evidence of record that 
clearly identifies the veteran's essential familial tremor as 
being a defect or a disease.  If the congenital abnormality 
is a disease, consideration of the veteran's claim would 
require a determination as to whether the tremor was 
aggravated during service.  See id.  

The Board is aware that there is an absence of any medical 
evidence reflecting the veteran's essential familial tremor 
during service.  While the veteran reported at the November 
2007 VA examination that she noticed the hand tremors in 
December 1997 while in service, the veteran's service medical 
records do not contain any complaints, treatment, or 
diagnoses of a hand tremor or other neurological disorder.  
Additionally, in the past, the veteran has repeatedly 
contended that the tremor did not appear until July 1998, 
after her separation from service.  Therefore, the 
preponderance of the evidence demonstrates that the veteran's 
tremor disorder manifested after service.

Since the record reflects that the veteran experienced hand 
tremors in July 1998, less than one month after her 
separation from service, the RO should arrange for Dr. S. K. 
P., the examiner who conducted the November 2007 VA 
examination, to review the entire claims folder and provide 
an addendum to the November 2007 VA examination report.  Dr. 
P. should be requested to identify whether the currently 
identified essential familial tremor is a congenital 
"defect" or congenital "disease" based on whether it is 
subject to improvement or deterioration.  If the examiner 
concludes that the veteran's tremor disorder is a disease, 
the examiner should provide an opinion as to whether the 
tremor was made worse by the veteran's active service.  
 
Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The November 2007 VA examination 
report must be returned to Dr. S. K. P. 
for the preparation of an addendum.  The 
entirety of the claims folder is to be 
furnished to Dr. P. (or an appropriate 
designee), including the veteran's service 
medical records and private treatment 
records which indicate the veteran's 
tremor disorder manifested after her 
separation from service.  An additional 
examination is authorized if necessary.  
Regardless of whether an additional 
examination is undertaken, Dr. P. (or an 
appropriate designee) must address the 
following in detail in an addendum, 
providing medical opinions with full 
supporting rationale:

(a)  Is the veteran's essential familial 
tremor a defect or a disease, as defined 
by VAOPGCPREC 82-90 (generally, a 
congenital abnormality that is subject to 
improvement or deterioration is considered 
a disease)?

(b)  If the examiner finds that the 
veteran's essential familial tremor is a 
defect, then was there any superimposed 
disease or injury in connection with the 
congenital defect?  If so, is it at least 
as likely as not that the identified 
superimposed disease or injury is related 
to the veteran's period of active service?  

(c)  If the examiner finds that the 
veteran's essential familial tremor is a 
disease, then is at least as likely as not 
that the veteran's tremor disorder was 
aggravated by the veteran's period of 
active service?  Aggravation indicates a 
permanent worsening of the underlying 
condition as compared to an increase in 
symptoms.  If aggravation is found, the 
examiner should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.

2.  Then, the AMC should readjudicate the 
claim of service connection for a 
disability manifested by tremors of the 
hands.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide the veteran and her 
representative a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



